In an action to recover damages for wrongful death, etc., defendants appeal from an order of the Supreme Court, Suffolk County, entred January 3, 1966, which granted plaintiffs’ motion for a pretrial examination of defendants. Order affirmed, with $10 costs and disbursements. Plaintiffs’ motion was properly granted even though a statement of readiness had been filed more than four years previously. It is not disputed that when this statement of *583readiness was filed defendant Cravotta was on active duty as an enlisted man in the United States Marine Corps. Consequently, he was under the protection of the Soldiers’ and Sailors’ Relief Act of 1940 (U. S. Code, tit. 50 [App.], § 510 et seq.). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.